DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the application 16/929,992 filed on 07/15/2020.
          Claims 1-22 are pending in Instant application.

Priority
3.     Acknowledgement is made of Applicant’s claim for domestic priority to Application which is a CON of 16/396,234 04/26/2019 PAT 10735255 , which is a CON of 13/237,134 09/20/2011 PAT 10305727 and which is a CON of PCT/CN2009/070935 03/20/2009.

                                        Response to a Preliminary Amendment

 4.         With regard to Applicant's Remarks dated July 15, 2020: Preliminary amendment has been fully considered and is entered. Amendment to the specification and Abstract has been fully considered and is entered.
              Claims 1-22 are pending in the application. No claims are currently amended.

Information Disclosure Statement
5.       The information disclosure statements (IDS) submitted on 11/02/2020 and 11/02/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
            Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
        Claims 1-22 of present Application (hereafter “’992 claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 (hereafter “’255 claim”) of U.S. Patent No. 10,735,255 (US Application 16/396,234) which is a CON of US Patent No. 10305727 (US Application no. 13/237,134). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,735,255 as outlined in the table below:
992 Claim 1
255 Claim 1
A method, comprising: 

obtaining, 
by a device, 


a target state of a first self-optimization function, wherein an attribute list is set on the device, and the attribute list comprises at least one switch attribute respectively defined for at least one self-optimization function, wherein the at least one self-optimization function comprises at least one of the following self-optimization functions: handover, load balancing, interference control, capacity and coverage, random access channel optimization, or energy saving; 


and setting, by the device, a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function.










Claim 6:  The method according to claim 1, wherein in response to determining that the state of the first switch attribute is on, the first self-optimization function is enabled, and in response to determining that the state of the first switch attribute is off, the first self-optimization function is disabled.




4. The method according to claim 1, wherein the device is an integration reference point agent (IRPAgent), an element management system (EM), or a network element (NE).


obtaining,
 by an integration reference point agent (IRPAgent) from an integration reference point manager (IRPManager), 
a target state of a first self-optimization function, wherein an attribute list is set on the IRPAgent, and the attribute list comprises switch attributes defined for self-optimization functions, and the self-optimization functions comprise 


handover, load balancing, interference control, capacity and coverage, random access channel optimization, and energy saving;  



and setting, by the IRPAgent, a state of a switch attribute defined for the first self-optimization function in the attribute list to the target state to control enabling or disabling of the first self-optimization function, 
wherein, for each switch attribute in the attribute list, the state of the 
switch attribute has a Boolean value, wherein the Boolean value is on for 
enabling the self-optimization function corresponding to the switch attribute, 
and the Boolean value is off for disabling the self-optimization function 
corresponding to the switch attribute, 


and wherein in response to determining that the state of the switch attribute defined for the first self-optimization function is on, the first self-optimization function is enabled, and in response to determining that the state of the switch attribute defined for the first self-optimization function is off, the first self-optimization function is disabled.






      ‘992 Claim 1 is merely a broader version of ‘255 claim 1. ‘992 claim 1 recites the similar limitations in ‘255 claim 1. It would have been obvious to broaden ‘255 claim 1 because omitting the limitation is obvious variation. However, 255 Claim 1 further recites “by an integration reference point agent (IRPAgent) from an integration reference point manager (IRPManager), wherein, for each switch attribute in the attribute list, the state of the switch attribute has a Boolean value, wherein the Boolean value is on for enabling the self-optimization function corresponding to the switch attribute, and the Boolean value is off for disabling the self-optimization function .

Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.        The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 10.    Claims 1, 4-6, 15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ETSI TS 1320500 v8.0.0, ETSI ( hereinafter as “NPL”); and further in view of Self-Organizing Networks (SON) in 3GPP Long Term Evolution, Sujuan et al. (hereinafter as “NPL1”).
          Regarding claim 1, NPL teaches obtaining, by a device, a target state of a first self-optimization function ([paragraph  5.1.1, 5.4.2, 6.1.3-6.1.6.] describes device may establish a communication relationship with an agent inside the network and obtaining eNB attribute (switch attribute) state of self-optimization function (target state) by the device),
       wherein an attribute list is set on the device, and the attribute list comprises at least one switch attribute respectively defined for at least one self-optimization function, wherein the at least one self-optimization function comprises at least one of the following self-optimization functions: handover, load balancing, interference control, capacity and coverage, random access channel optimization, or energy saving ([paragraph 6.1.5-6.2] describes eNB attribute (switch attribute) state of self-optimization function is set on device and switch attributes defined for self-optimization functions comprise handover, load balancing, interference control, capacity and coverage, random access channel optimization, and energy saving);
       NPL fails to teach and setting, by the device, a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function.
However, NPL1 teaches setting, by the device, a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function ([page 7, 9] describe MME notices that cell eNB (device) switch can be ON (the target state of the switch attribute to the device) from switch OFF position when UE moves to cell eNB (device),  MME sends message cell eNB (device) to set switch attribute state as ON for activating (enabling) cell eNB (device)  to supply energy (self-optimization function of the eNB (device)).    
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of NPL to include setting a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function as taught by NPL1. The teachings of NPL1, when implemented in the NPL system, will allow one of ordinary skill in the art to obtain a target state of a first self-optimization function. One of ordinary skill in the art would be motivated to utilize the teachings of NPL1 in the NPL system in order to provide activation and deactivation of eNB (device) to save energy and reduce the interference to surrounding eNBs ([page 9] in NPL1).

      Regarding Claim 4, the combination of NPL and NPL1 teaches the method, wherein the device is an integration reference point agent (IRPAgent), an element management system (EM), or a network element (NE) (NPL: paragraph 5.1.1, 5.2] describes device is an IRP agent (e.g. Integration Reference Point Agent inside the network).

      Regarding Claim 5, the combination of NPL and NPL1 teaches the method, wherein the attribute list is set on a network resource model (NRM) of the IRPAgent, the EM, or the NE (NPL: [paragraph 5.4.2, 6.1.5-6.3] describes eNB attribute (switch attribute) state of self-optimization function is set on network resource system (e.g. a network resource model (NRM)) of the IRP agent).

      Regarding claim 6, the combination of NPL and NPL1 teaches the method, wherein in response to determining that the state of the first switch attribute is on, the first self-optimization function is enabled, and in response to determining that the state of the first switch attribute is off, the first self-optimization function is disabled (NPL1: [page 7, 9] describes determining switch attribute is ON/OFF, self-optimization function is activated/deactivated).
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of NPL to include determining that the state of the switch attribute and  self-optimization function as taught by NPL1. The teachings of NPL1, when implemented in the NPL system, will allow one of ordinary skill in the art to obtain a target state of a first self-optimization function. One of ordinary skill in the art would be motivated to utilize the teachings of NPL1 in the NPL system in order to provide activation and deactivation of eNB (device) to save energy and reduce the interference to surrounding eNBs ([page 9] in NPL1).

Regarding Claim 15, NPL teaches a system, comprising: a managing device; and a managed device wherein an attribute list is set on the managed device ([paragraph 5.1.1, 5.2] describes a system includes IRPManager (e.g. managing device) may establish a communication relationship with an IRP agent (e.g. managed device) inside the network and obtaining eNB attribute (switch attribute) state of self-optimization function (target state) by an IRP agent (e.g. managed device) from IRP manager(e.g. managing device)),
     wherein an attribute list is set on the managed device, and the attribute list comprises at least one switch attribute respectively defined for at least one self-optimization function, wherein the at least one self-optimization function comprises at least one of the following self-optimization functions: handover, load balancing, interference control, capacity and coverage, random access channel optimization, and energy saving([paragraph 6.1.5-6.2] describes eNB attribute (switch attribute) state of self-optimization function is set on IRP agent (e.g. managed device) and switch attributes defined for self-optimization functions comprise handover, load balancing, interference control, capacity and coverage, random access channel optimization, and energy saving), 
    wherein the managing device is configured to send a target state of a first self-optimization function to a managed device; and wherein the managed device is configured to obtain the target state of the first self-optimization function from the managing device ([paragraph 1, 5.1.1, 5.2, 5.4.2, 6.1.3-6.1.6.] describes IRPManager (e.g. managing device) may establish a communication relationship with an IRP agent (e.g. managed device) inside the network and obtaining eNB attribute (switch attribute) 
    NPL fails to teach set a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function.
   However, NPL1 teaches set a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function ([page 7, 9] describe MME (e.g. managing device) notices that cell eNB (e.g. managed device) switch can be ON (the target state of the switch attribute to the IRPAgent (e.g. managed device) from switch OFF position when UE moves to cell eNB (e.g. managed device),  MME (e.g. managing device) sends message cell eNB (e.g. managed device) to set switch attribute state as ON for activating (enabling) cell eNB (IRPAgent)  to supply energy (self-optimization function of the eNB (e.g. managed device)).    
       Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the teachings of NPL1 for setting a state of a switch attribute defined for the first self-optimization function to control enabling or disabling of the first self-optimization function. The teachings of NPL1, when implemented in the NPL system, will allow one of ordinary skill in the art to obtain a target state of a first self-optimization function. One of ordinary skill in the art would be motivated to utilize the teachings of NPL1 in the NPL system in order to provide activation and deactivation of eNB (IRPAgent) to save energy and reduce the interference to surrounding eNBs ([page 9] in NPL1).
Regarding Claim 18, the combination of NPL and NPL1 teaches the system, wherein the managed device is an integration reference point agent (IRPAgent), an element management system (EM), or a network element (NE); and wherein the managing device is an integration reference point manager (IRPManager) (NPL: paragraph 5.1.1, 5.2] describes managing device is a IRPManager and managed device is a IRP agent and managing device e.g. IRPManager may establish a communication relationship with an IRP agent (e.g. Integration Reference Point Agent) inside the network). 

      Regarding Claim 19, the combination of NPL and NPL1 teaches the system, wherein the attribute list is set on a network resource model (NRM) of the IRPAgent, the EM, or the NE (NPL: [paragraph 5.4.2, 6.1.5-6.3] describes eNB attribute (switch attribute) state of self-optimization function is set on network resource system (e.g. a network resource model (NRM)) of the IRP agent).

     Regarding claim 20, the combination of NPL and NPL1 teaches the system, wherein in response to determining that the state of the first switch attribute is on, the first self-optimization function is enabled; and wherein in response to determining that the state of the first switch attribute is off, the first self-optimization function is disabled (NPL1: [page 7, 9] describes determining switch attribute is ON/OFF, self-optimization function is activated/deactivated).
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of NPL to include determining 

11.    Claims 2-3, 16-17 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ETSI TS 1320500 v8.0.0, ETSI ( hereinafter as “NPL”); in view of Self-Organizing Networks (SON) in 3GPP Long Term Evolution, Sujuan et al. (hereinafter as “NPL1”); and further in view of Suerbaum et al. (US 2011/0280157 A1).
        Regarding claim 2, the combination of NPL and NPL1 fails to teach the method, wherein the attribute list comprises at least one of the following attributes: selfOptHOFuncEnabled, selfOptLBFuncEnabled, selfOptICFuncEnabled, selfOptCCFuncEnabled, selfOptRACHFuncEnabled, or selfOptESFuncEnabled.
      However, Suerbaum teaches the method, wherein the attribute list comprises at least one of the following attributes: selfOptHOFuncEnabled, selfOptLBFuncEnabled, selfOptICFuncEnabled, selfOptCCFuncEnabled, selfOptRACHFuncEnabled, or selfOptESFuncEnabled ([paragraph 0017, 0039, 0044] describes various attribute value change (switch attribute) method of managed element for  various self-optimization functions i.e. self-optimization of interference coordination, self-optimization load balancing, self-optimization Interference Coordination, self-optimization of Random Access Channel (RACH), self-optimization of capacity, self-optimization of coverage, 
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of NPL/NPL1 to include defining various switch attributes functions for self-optimization functions as taught by Suerbaum. The teachings of Suerbaum, when implemented in the NPL/ NPL1 system, will allow one of ordinary skill in the art to obtain a target state of a first self-optimization function and setting a state of a switch attribute defined for the first self-optimization function to control enabling or disabling of the first self-optimization function. One of ordinary skill in the art would be motivated to utilize the teachings of Suerbaum in the NPL/ NPL1 system in order to allow self-optimization functionalities to reduce the OPEX (Operational Expenditure) for operating and maintaining a network (OAM, Operation Administration Maintenance), in particular for a telecommunication network or a cellular network ([paragraph 0002] in Suerbaum).   

     Regarding claim 3, the combination of NPL and NPL1 fails to teach the method, wherein a read limitation corresponds to each switch attribute, wherein for a given switch attribute, the read limitation indicates whether a state of the given switch attribute can be queried; and wherein a write limitation corresponds to each switch attribute, 
        However, Suerbaum teaches the method, wherein a read limitation corresponds to each switch attribute, wherein for a given switch attribute, the read limitation indicates whether a state of the given switch attribute can be queried (Suerbaum: [paragraph 0086-0089] describes read out (read limitation) to switch attribute describes requesting switch attribute value function (target state) of an IRP agent);     
      and wherein a write limitation corresponds to each switch attribute, wherein for a given switch attribute, the write limitation indicates whether the state of the given switch attribute can be set (Suerbaum: [paragraph 0081-0082, 0092-0093, 0099] describes writing information to switch attribute is M and it carry switch attribute value function (target state) of an IRP agent).
         Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of NPL/NPL1 to include a read limitation corresponding to each switch attribute indicates, for each switch attribute and a write limitation corresponding to each switch attribute as taught by Suerbaum. The teachings of Suerbaum, when implemented in the NPL and NPL1 system, will allow one of ordinary skill in the art to obtain a target state of a first self-optimization function and setting a state of a switch attribute defined for the first self-optimization function to control enabling or disabling of the first self-optimization function. One of ordinary skill in the art would be motivated to utilize the teachings of Suerbaum in the NPL and NPL1 system in order to allow self-optimization functionalities to reduce the OPEX (Operational Expenditure) for operating and maintaining a network (OAM, Operation 

    Regarding claim 16, the combination of NPL and NPL1 fails to teach the system, wherein the attribute list comprises at least one of the following attributes: selfOptHOFuncEnabled, selfOptLBFuncEnabled, selfOptICFuncEnabled, selfOptCCFuncEnabled, selfOptRACHFuncEnabled, or selfOptESFuncEnabled.
     However, Suerbaum teaches the system, wherein the attribute list comprises at least one of the following attributes: selfOptHOFuncEnabled, selfOptLBFuncEnabled, selfOptICFuncEnabled, selfOptCCFuncEnabled, selfOptRACHFuncEnabled, or selfOptESFuncEnabled ([paragraph 0017, 0039, 0044] describes various attribute value change (switch attribute) method of managed element for  various self-optimization functions i.e. self-optimization of interference coordination, self-optimization load balancing, self-optimization Interference Coordination, self-optimization of Random Access Channel (RACH), self-optimization of capacity, self-optimization of coverage, Self-optimization of handover parameter [paragraph 0109, 0128] describes activate Self_optimization_IC parameters (selfOptICFuncEnabled),  activate Self_opt_load_balancing parameters (selfOptLBFuncEnabled), activate Self_opt_HO_parameters (selfOptHOFuncEnabled), activate Self_opt_RACH parameters (selfOptRACHFuncEnabled), activate Self_opt_capacity for energy saving and Self_opt_coverage (selfOptCCFuncEnabled)).
    Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of NPL/NPL1 to include    

     Regarding claim 17, the combination of NPL and NPL1 fails to teach the system, wherein a read limitation corresponds to each switch attribute, wherein for a given switch attribute, the read limitation indicates whether a state of the given switch attribute can be queried; and wherein a write limitation corresponds to each switch attribute, wherein for a given switch attribute, the write limitation indicates whether the state of the given switch attribute can be set.
        However, Suerbaum teaches the system, wherein a read limitation corresponds to each switch attribute, wherein for a given switch attribute, the read limitation indicates whether a state of the given switch attribute can be queried (Suerbaum: [paragraph 0086-0089] describes read out (read limitation) to switch attribute describes requesting switch attribute value function (target state) of an IRP agent);     

         Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of NPL/NPL1 to include a read limitation corresponding to each switch attribute indicates, for each switch attribute and a write limitation corresponding to each switch attribute as taught by Suerbaum. The teachings of Suerbaum, when implemented in the NPL and NPL1 system, will allow one of ordinary skill in the art to obtain a target state of a first self-optimization function setting a state of a switch attribute defined for the first self-optimization function to control enabling or disabling of the first self-optimization function. One of ordinary skill in the art would be motivated to utilize the teachings of Suerbaum in the NPL and NPL1 system in order to allow self-optimization functionalities to reduce the OPEX (Operational Expenditure) for operating and maintaining a network (OAM, Operation Administration Maintenance), in particular for a telecommunication network or a cellular network ([paragraph 0002] in Suerbaum).  

    Regarding claim 21, the combination of NPL, NPL1 and Suerbaum teach the system, wherein the managed device is further configured to: send a setting result to the managing device (Suerbaum: [paragraph 0093] describes IRPAgent (managed device) sending result to IRP manager (e.g. managing device)).


     Regarding Claim 22, the combination of NPL, NPL1 and Suerbaum teach the system,  wherein the managing device is further configured to send a query command to the managed device, wherein the query command is used for querying the state of the first switch attribute defined for the first self-optimization function; and wherein the managed device is further configured to receive the query command from the managing device, obtain the state of the first switch attribute defined for the first self-optimization function, and return the state of the first switch attribute defined for the first self-optimization function to the managing device (Suerbaum: [Paragraph 0089-0093, 0097-0099] describes IRPManager (managing device) requesting switch attribute value function (target state) of an IRP agent for self-optimization,  IRPAgent (managed device) notifies information to the IRPManager (managing device) and receiving 
     Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of NPL/NPL1 to include send a query command to the managed device, wherein the query command is used for querying the state of the first switch attribute defined for the first self-optimization function and receive the query command from the managing device, obtain the state of the first switch attribute defined for the first self-optimization function, and return the state of the first switch attribute defined for the first self-optimization function to the managing device as taught by Suerbaum. The teachings of Suerbaum, when implemented in the NPL and NPL1 system, will allow one of ordinary skill in the art to obtain a target state of a first self-optimization function and setting a state of a switch attribute defined for the first self-optimization function to control enabling or disabling of the first self-optimization function. One of ordinary skill in the art would be motivated to utilize the teachings of Suerbaum in the NPL/ NPL1 system in order to allow implementing tasks of a network management system into a communication network ([paragraph 0002] in Suerbaum).  
 
 12.    Claims 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suerbaum et al. (US 2011/0280157 A1); in view of ETSI TS 1320500 v8.0.0, ETSI ( hereinafter as “NPL”); and further in view of Self-Organizing Networks (SON) in 3GPP Long Term Evolution, Sujuan et al. (hereinafter as “NPL1).
Regarding, Claim 7, Suerbaum teaches a device, comprising: a memory that stores an attribute list ([paragraph 0021, 0025, 0099] describes a management apparatus (e.g. device) includes a memory that stores attribute list), 
       wherein the attribute list comprises at least one switch attribute respectively defined for at least one self-optimization function, wherein the at least one self-optimization function comprises at least one of the following self-optimization functions: handover, load balancing, interference control, capacity and coverage, random access channel optimization, or energy saving ([paragraph 0099, 0128] describes attribute list defined for various self-optimization function such as Self_opt_load values: balancing, Self_opt_RACH, to an internal Self_opt_Capacity, Self_opt_HO_parameters, Self_opt_capcaity could be employed for saving energy);
     and a processor configured to ([paragraph 0023] describes processor configured to perform various functions): 
     Suerbaum fails to teach obtain a target state of a first self-optimization function in the attribute list; and set a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function.
     However, NPL teaches obtain a target state of a first self-optimization function in the attribute list ([paragraph 5.1.1, 5.4.2, 6.1.3-6.1.6.] describes device may establish a communication relationship with an IRP agent inside the network and obtaining eNB attribute (switch attribute) state of self-optimization function (target state) by the device);

The teachings of NPL, when implemented in the Suerbaum system, will allow one of ordinary skill in the art to provide a memory that stores an attribute list. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Suerbaum system in order to provide Self Organizing Network (SON) functions ([paragraph 4.1] in NPL).
    Suerbaum and NPL fails to teach set a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function.
     However, NPL1 teaches set a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function ([page 7, 9] describe MME notices that cell eNB (device) switch can be ON (the target state of the switch attribute to the device) from switch OFF position when UE moves to cell eNB (device),  MME sends message cell eNB (device) to set switch attribute state as ON for activating (enabling) cell eNB (device)  to supply energy (self-optimization function of the eNB (device)).    
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of Suerbaum/ NPL to include setting a state of a first switch attribute defined for the first self-optimization function in the attribute list to the target state to enable or disable of the first self-optimization function as taught by NPL1. The teachings of NPL1, when implemented in the 

     Regarding Claim 8, the combination of Suerbaum, NPL and NPL1 teaches the device, wherein the attribute list comprises at least one of selfOptHOFuncEnabled, selfOptLBFuncEnabled, selfOptICFuncEnabled, selfOptCCFuncEnabled, selfOptRACHFuncEnabled, or selfOptESFuncEnabled (Suerbaum: [paragraph 0017, 0039, 0044] describes various attribute value change (switch attribute) method of managed element for  various self-optimization functions i.e. self-optimization of interference coordination, self-optimization load balancing, self-optimization Interference Coordination, self-optimization of Random Access Channel (RACH), self-optimization of capacity, self-optimization of coverage, Self-optimization of handover parameter [paragraph 0109, 0128] describes activate Self_optimization_IC parameters (selfOptICFuncEnabled),  activate Self_opt_load_balancing parameters (selfOptLBFuncEnabled), activate Self_opt_HO_parameters (selfOptHOFuncEnabled), activate Self_opt_RACH parameters (selfOptRACHFuncEnabled), activate Self_opt_capacity for energy saving and Self_opt_coverage (selfOptCCFuncEnabled)).

    Regarding Claim 9, the combination of Suerbaum, NPL and NPL1 teaches the device, wherein a read limitation corresponds to each switch attribute, wherein for a 
     and wherein a write limitation corresponds to each switch attribute, wherein for a given switch attribute, the write limitation indicates whether a state of the given switch attribute can be set (Suerbaum: [paragraph 0081-0082, 0092-0093, 0099] describes writing information to switch attribute is M and it carry switch attribute value function (target state) of an IRP agent).

     Regarding Claim 10, the combination of Suerbaum, NPL and NPL1 teaches the device, wherein the device is an integration reference point agent (IRPAgent), an element management system (EM), or a network element (NE) (NPL: paragraph 5.1.1, 5.2] describes device is an IRP agent (e.g. Integration Reference Point Agent) inside the network).   
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of Suerbaum to include the device is an integration reference point agent (IRPAgent) as taught by NPL. The teachings of NPL, when implemented in the Suerbaum system, will allow one of ordinary skill in the art to provide a memory that stores an attribute list. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Suerbaum system in order to provide Self Organizing Network (SON) functions ([paragraph 4.1] in NPL).  
Regarding Claim 11, the combination of Suerbaum, NPL and NPL1 teaches the device, wherein the attribute list is set on a network resource model (NRM) of the IRPAgent, the EM, or the NE (NPL: [paragraph 5.4.2, 6.1.5-6.3] describes eNB attribute (switch attribute) state of self-optimization function is set on network resource system (e.g. a network resource model (NRM)) of the IRP agent).
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of Suerbaum to include the attribute list is set on a network resource model (NRM) of the IRPAgent as taught by NPL. The teachings of NPL, when implemented in the Suerbaum system, will allow one of ordinary skill in the art to provide a memory that stores an attribute list. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Suerbaum system in order to provide Self Organizing Network (SON) functions ([paragraph 4.1] in NPL).

      Regarding claim 12, the combination of Suerbaum, NPL and NPL1 teaches the device, wherein the processor is further configured to: in response to determining that the state of the first switch attribute is on, enable the first self-optimization function; or in response to determining that the state of the first switch attribute is off, disable the first self-optimization function (NPL1: [page 7, 9] describes determining switch attribute is ON/OFF, self-optimization function is activated/deactivated).
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify the teachings of Suerbaum/ NPL to include determining that the state of the switch attribute and  self-optimization function as taught 

     Regarding Claim 13, the combination of Suerbaum, NPL and NPL1 teaches the device, wherein the processor is further configured to: send a setting result to a managing device (Suerbaum: [paragraph 0093] describes IRPAgent sending result to device).

       Regarding Claim 14, the combination of Suerbaum, NPL and NPL1 teaches the device, wherein the processor is further configured to: receive, from a managing device, a query command that is used for querying the state of the first switch attribute defined for the first self-optimization function; and obtain the state of the first switch attribute defined for the first self-optimization function; and return the state of the first switch attribute defined for the first self-optimization function to the managing device (Suerbaum: [Paragraph 0089-0093, 0097-0099] describes IRPManager requesting switch attribute value function (target state) of an IRP agent for self-optimization,  IRPAgent notifies information to the IRPManager and receiving (obtaining) switch attribute value function (target state) of self-optimization function by an IRP agent from IRP manager)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Li et al., US 20120066377 A1, managed unit device, a self-optimization method and system are provided.
-    Dottling et al., US 20110096687 A1, A mechanism for controlling resources and/or settings of an access network element.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459